DETAILED ACTION
1.	This is a response to applicant's submissions filed on 04/27/2020. Claims 1-13 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Allowable Subject Matter
3.	  Claims 1-13 are allowed.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, Tani (USP 2017/0293295) teaches, an operation control system including a remote manipulator having a transmitter that transmits a signal containing time information; and an operation control device  conducting wireless communication with the remote manipulator to perform vehicle operation control. The operation control device includes a clock, a receiver, a calculator, and a controller. The receiver receives the signal containing the time information from the remote manipulator. The calculator calculates a delay time of the wireless communication, based on the time information and a time indicated by the clock. When 
 
 The prior arts of record fail to teach, make obvious, or suggest,  an industrial vehicle remote operation system, an industrial vehicle, computer instructions and a 
  method for remotely operating the industrial vehicle by using a remote operation device that includes a remote communication unit configured to perform wireless communication with a vehicle communication unit included in the industrial vehicle, comprising, among other limitations, a signal generation step in which the remote operation device repeatedly executes a signal generation process for generating a remote operation signal used for the remote operation of the industrial vehicle; a signal transmission step in which the remote communication unit sequentially transmits the remote operation signal generated by the signal generation step to the vehicle communication unit;  13PRELIMINARY AMENDMENTAttorney Docket No.: Q250696Appln. No.: Not Yet Assigned a drive control step in which the industrial vehicle operates based on the remote operation signal received by the vehicle communication unit; a delay time calculation step in which the industrial vehicle calculates a delay time corresponding to a difference between a reception period required for the vehicle communication unit to receive a plurality of the remote operation signals and a generation period required for generating the plurality of remote operation signals; a communication delay determination step in which the industrial vehicle performs a communication delay determination for determining whether or not a communication delay has been caused based on the delay time; and a communication delay handling control step in which the industrial vehicle executes communication delay handling control corresponding to the communication delay when it is determined that the communication delay has been caused in the communication delay determination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663